                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                  :                  CIVIL ACTION
                                :
     v.                         :
                                :
R. DOYLE, CYNTHIA LINK, LAURA   :
BANTA, GENA CLARK, PA. DEPT. OF :
CORRECTIONS, GEORGE ONDREJKA, :
CAPTAIN MASCELLINO, JOHN        :
WETZEL, LT. KOVIYAK and UNKNOWN :
EXTRACTION TEAM, MHM            :                  NO. 19-1588

                                        ORDER

      NOW, this 14th day of November, 2019, upon consideration of the Commonwealth

Defendants’ Motion to Dismiss (ECF No. 13), the defendants Dr. Doyle and MHM’s

Motion to Dismiss (ECF No. 27), the plaintiff’s response to the Commonwealth

Defendants’ motion, it is ORDERED as follows:

      1.     The Commonwealth Defendants’ Motion to Dismiss is GRANTED as to all

claims, except the claim for conspiracy to retaliate for plaintiff’s exercising his First

Amendment rights.

      2.     The Motion to Dismiss of Dr. Doyle and MHM is GRANTED.

      3.     The Complaint is DISMISSED as to defendants Dr. Doyle and MHM.




                                         /s/ TIMOTHY J. SAVAGE J.
